Citation Nr: 1822896	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for entitlement to VA home loan benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran has served on active duty from February 3, 1977, to March 10, 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 determination issued by the Atlanta Department of Veterans Affairs (VA) Regional Loan Center (RLC), the certifying office.  The VA Regional Office (RO) in Oakland, California, has jurisdiction of the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran does not argue that she does not meet the minimum number of days in service to be eligible for entitlement to VA home loan benefits.  While her service separation document, her DD-214, does not indicate that she was discharged from service for a service-connected disability, the Veteran asserts otherwise.  In her July 2014 Notice of Disagreement (NOD), she asserted that she is service-connected for a back injury she incurred during service and that she did not have time to read the documents she was signing at the time of her separation from service as to suffering any injuries.  She is also service-connected for an acquired psychiatric disability, secondary to her service-connected back disability.

The Veteran submitted service treatment records dated in February 1977 indicating that she was treated for probable muscle strain, and was diagnosed with the same, with probable congenital abnormality of no significance, lumbosacral spine.  She cited service treatment records dated in March 1977 indicating that it was determined that she was not able to adjust to Navy life and exhibited no desire to become a productive sailor, with transient situational disturbance.  

The Veteran's service treatment and personnel records are not associated with the file such that the Board may review the circumstances recorded at the time of her separation from service, if any.  On remand, the AOJ should obtain the Veteran's complete service treatment and personnel records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment and personnel records.

2. After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case (SSOC) to the Veteran and her representative and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

